J-S24008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

BRANDY NELL GREULICH

                            Appellant                  No. 573 WDA 2016


            Appeal from the Judgment of Sentence February 1, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0002778-2015


BEFORE: PANELLA, J., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                                FILED MAY 05, 2017

        At her guilty plea hearing, Appellant, Brandy Nell Greulich, admitted

that she entered the drive-through teller station at her local PNC Bank

branch and passed the teller a note. The note demanded $40,000 from the

teller, and indicated that Greulich’s SUV was filled with explosives. The note

also indicated that there were bombs in the bank as well in the homes of

bank employees. The bank notified the local police, who arrested Greulich on

the scene. Greulich was sentenced to an aggregate sentence of two to five

years of imprisonment.




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S24008-17


      On appeal, Greulich argues that the trial court imposed an excessive

sentence and did not consider her mental health diagnoses or rehabilitative

needs. After careful review, we affirm.

      Greulich concedes that her issue is a challenge to the discretionary

aspects of the sentence imposed. “A challenge to the discretionary aspects

of a sentence must be considered a petition for permission to appeal, as the

right to pursue such a claim is not absolute.” Commonwealth v. McAfee,

849 A.2d 270, 274 (Pa. Super. 2004) (citation omitted). When challenging

the discretionary aspects of the sentence imposed, an appellant must

present a substantial question as to the inappropriateness of the sentence.

See Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super. 2005).

“Two requirements must be met before we will review this challenge on its

merits.” McAfee, 849 A.2d at 274 (citation omitted). “First, an appellant

must set forth in his brief a concise statement of the reasons relied upon for

allowance of appeal with respect to the discretionary aspects of a sentence.”

Id. (citation omitted).

      “Second, the appellant must show that there is a substantial question

that the sentence imposed is not appropriate under the Sentencing Code.”

Id. (citation omitted). That is, “the sentence violates either a specific

provision of the sentencing scheme set forth in the Sentencing Code or a

particular fundamental norm underlying the sentencing process.” Tirado,

870 A.2d at 365 (citation omitted). We examine an appellant’s Rule 2119(f)


                                     -2-
J-S24008-17


statement to determine whether a substantial question exists. See id. “Our

inquiry must focus on the reasons for which the appeal is sought, in contrast

to the facts underlying the appeal, which are necessary only to decide the

appeal on the merits.” Id. (citation omitted).

      In the present case, Greulich’s appellate brief contains the requisite

Rule 2119(f) concise statement. Furthermore, she preserved her argument

against the discretionary aspects of her sentence through a post-sentence

motion. Thus, she is in technical compliance with the requirements to

challenge the discretionary aspects of her sentence.

      Greulich asserts that “several mitigating factors were demonstrated at

her sentencing hearing,” and that “the failure of the sentencing court to

adequately apply the sentencing factors resulted in an excessive sentence,

as the court ignored the mitigating factors in her case.” Appellant’s Brief, at

13. A “bald assertion that a sentence is excessive does not by itself raise a

substantial question justifying this Court’s review of the merits of the

underlying claim.” Commonwealth v. Fisher, 47 A.3d 155, 159 (Pa. Super.

2012) (citation omitted). Greulich’s claim is not a bald assertion of

excessiveness, but this Court has repeatedly held that the mere assertion

that the sentencing court failed to give adequate weight to sentencing

factors of record, without more, does not raise a substantial question for

appellate review. See, e.g., Commonwealth v. Buterbaugh, 91 A.3d




                                     -3-
J-S24008-17


1247, 1266 (Pa. Super. 2014) (en banc), appeal denied, 104 A.3d

1 (Pa. 2014).

      Here, Greulich concedes that evidence of mitigating factors was

presented on the record to the sentencing court. We furthermore note that

the sentencing court had the benefit of a pre-sentence investigation (“PSI”)

report. Where the sentencing court had the benefit of reviewing a PSI

report, we must

      presume that the sentencing judge was aware of relevant
      information regarding the defendant's character and weighed
      those considerations along with mitigating statutory factors. A
      pre-sentence report constitutes the record and speaks for itself.
      In order to dispel any lingering doubt as to our intention of
      engaging in an effort of legal purification, we state clearly that
      sentencers are under no compulsion to employ checklists or any
      extended or systematic definitions of their punishment
      procedure. Having been fully informed by the pre-sentence
      report, the sentencing court's discretion should not be disturbed.
      This is particularly true, we repeat, in those circumstances where
      it can be demonstrated that the judge had any degree of
      awareness of the sentencing considerations, and there we will
      presume also that the weighing process took place in a
      meaningful fashion. It would be foolish, indeed, to take the
      position that if a court is in possession of the facts, it will fail to
      apply them to the case at hand.

Commonwealth v. Hallock, 603 A.2d 612, 616 (Pa. Super. 1992) (citation

omitted). Greulich did not note any discrepancies or omissions in the PSI

when given the opportunity. See N.T., Sentencing Hearing, 2/1/16, at 5.

Since Greulich argues that the sentencing court did not adequately consider

factors of record, she has not raised a substantial question for our review.




                                       -4-
J-S24008-17


      Even if we were to address Greulich’s argument on the merits, we

would not find the sentence an abuse of the court’s discretion. Greulich pled

guilty to robbing a bank by threatening it, its employees, and their homes.

As even Greulich concedes, she received a sentence within the standard

range of the guidelines, which makes it presumptively reasonable. See

Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009). The

sentencing   court   considered   Greulich’s   claims   of   mental   illness   and

rehabilitation, but did not find credible any link between mental illness and

her crimes. We cannot find this credibility determination to be an abuse of

discretion, and therefore would offer no relief to Greulich.

      Judgment of sentence affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/5/2017




                                     -5-